779 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ULYSSES GREEN, Plaintiff-Appellantv.PERRY JOHNSON, BILL ABSHIRE, B. V. RITENOUR, BRUCE R.WRIGHT, S. W. LEE, C. W. LEE, DR. COLBERTO, NURSEGONZALEZ AND ROBERT F. BORT, Defendants-Appellees.
84-1702, 84-1703
United States Court of Appeals, Sixth Circuit.
10/3/85

AFFIRMED
W.D.Mich.
ORDER
BEFORE: MERRITT, MARTIN and JONES, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In these actions brought under 42 U.S.C. Sec. 1983, plaintiff alleges that the named defendants violated his civil rights in various ways.  The defendants are all connected with the Riverside Correctional Facility, Ionia, Michigan.  The district court granted summary judgment for defendants in what is now appeal 84-1702 and dismissed the complaint in appeal 84-1703.  On appeal, plaintiff has filed informal briefs and moves for the appointment of appellate counsel.  We have consolidated these cases for purposes of disposition.


3
Upon consideration, we find ourselves in agreement with the decisions of the district court.  In 84-1702 we note the presence of subtantial, uncontroverted evidentiary material to support the district court's holding that there was no constitutional impropriety in the treatment of plaintiff at the Riverside facility.  In 84-1703 the face of the complaint supports the finding that plaintiff has failed to allege with any degree of specificity the persons or events involved in his claimed civil rights deprivations.  We affirm for these reasons in addition to the reasons in the orders on review.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for counsel is denied and that the final orders of the district court be and they are hereby affirmed.